DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 are pending. Claims 1-13 are allowed. Claims 14-15 are rejected.   

Priority

    PNG
    media_image1.png
    98
    473
    media_image1.png
    Greyscale

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The certified copies are in English and they provide full support under 35 USC 112 for the claimed invention. Therefore, the effective filing date of the claims is 5/25/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/24/2020 and 7/21/2020 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the IDS has been considered by the examiner and a signed copy is enclosed herewith. 

Specification
The disclosure is objected to because of the following informalities:
The specification amendment filed on 11/24/2020 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure. 35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  See MPEP 211.02 and MPEP 201.06(c)(IV). PCT Rule 20.6, Rule 20.7 and Rule 4.18 are directed specifically to 371 applications.  Specifically, the following new phrase is not supported by the application (as filed on 5/20/2019): “the entire contents of these applications are hereby incorporated by reference.”  This objection may be overcome by deleting the new phrase. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 14 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
The term “useful” in claim 14 (line 1, “useful plants”) is a relative term which renders the claim indefinite. The term “useful” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification gives several examples of “useful” plants but does not provide a precise definition of what qualifies as “useful”. The specification states “useful plants to be protected typically comprise perennial and annual crops”. See page 19.  It is unclear which atypical plants qualify as “useful”. This raises a question regarding which plants are encompassed by the term “useful”. Do clovers qualify as useful? Do mosses qualify? The scope of “useful plants” is unclear. This rejection may be overcome by limiting the scope of “useful plants” to a distinct group of plants.
Claim 14 recites a method of controlling or preventing infestation by “phytopathogenic microorganisms” using a “fungicidally effective amount” of the claimed compound. Since “phytopathogenic microorganisms” encompasses microorganisms other than fungi, it is unclear whether the “fungicidally effective amount” is intended to treat only fungi or other types of microorganisms. The conflicting scopes between what is being treated (“phytopathogenic microorganisms”) and the type of treatment being applied (fungicide) creates confusion as to what the claim actually covers. This rejection may be overcome by replacing “phytopathogenic microorganisms” with “fungal organisms”.

Claim Rejections - 35 USC §§ 101 & 112 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 15 is rejected under 35 U.S.C. §§ 101 because the claimed recitation of a use, without setting forth any steps involved in the process results in an improper process claim under 35 U.S.C. § 101.  
The claim recites “Use of a compound … as a fungicide” but does not recite any active steps; therefore, the claim is an improper process claim.
Claim 15 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced.  See, e.g., Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966) (holding that the following claim was definite, but that it was not a proper process claim under 35 U.S.C. § 101: “The use of a sustained release therapeutic agent in the body of ephedrine absorbed upon polystyrene sul-fonic acid.”); Ex parte Dunki, 153 USPQ 678 (B.P.A.I. 1967) (finding the following claim to be an improper definition of a process claim: “The use of a high carbon austen-itic iron alloy having a proportion of free carbon as a vehicle brake part subject to stress by sliding fric-tion.”). In the instant case, the claim provides for the use of a compound according to formula (I) “as a fungicide” without reciting any steps involved in that use. Furthermore, it is unclear whether the claim was intended as a product claim with an intended use or whether the claim was intended as a process claim since no steps are recited. 
These rejections may be overcome by cancelling the claim or by rewriting the claim as a proper process claim or as a proper product claim with an intended use.

Allowable Subject Matter
Claims 1-13 are allowed. Claim 14 is rejected under 35 USC 112(b) but would otherwise be allowable if rewritten to overcome the rejection. The following is a statement of reasons for the indication of allowable subject matter:  
The claims are drawn to a compound of formula (I), 
    PNG
    media_image2.png
    312
    779
    media_image2.png
    Greyscale
, wherein R4 and R5 are C1-C6alkyl, C3-C8cycloalkyl, or C1-C6haloalkyl, a composition comprising the compound, and a method of controlling/preventing infestation of plants. The compounds are not taught or suggested by the prior art. The closest prior art includes WO 2000/76979A1, which teaches compounds of formula (I), 
    PNG
    media_image3.png
    257
    525
    media_image3.png
    Greyscale
,  for protecting plants. The closest example is the compound 
    PNG
    media_image4.png
    117
    360
    media_image4.png
    Greyscale
 (Example 46) having -CH(CH3)-CO2-CH2- for “A”, phenyl for R1 and H for R2. Compared to the claimed invention, the compound of Example 46 has a hydroxymethyl group for instant R4 and hydrogen for instant R5. This compound falls outside of the claimed scope because R4 and R5 can be C1-C6alkyl (such as methyl), but cannot be methyl substituted with hydroxy. (In the specification, the definition of C1-C6alkyl does not permit substitution. See p. 2.) Furthermore, hydrogen is not an option for R5. Although it may be obvious to replace the hydrogen with a methyl group at the R5 position, it would not be obvious to replace the hydroxymethyl group with an unsubstituted methyl because hydroxy and hydrogen are not obvious variants. There are no examples where “A” is -CH(CH3)-CO2-CH2- and one would not expect a methyl group to have the same functional properties as a hydroxymethyl group.  See, e.g., Abstract, claim 1, and p. 38. 
CN 103539731 A teaches compounds of formula (I), 
    PNG
    media_image5.png
    82
    134
    media_image5.png
    Greyscale
, and pharmaceutical compositions thereof for treating HIV. The genus encompasses the claimed compounds; however, the closest examples are significantly different in structure. See, e.g., 
    PNG
    media_image6.png
    88
    173
    media_image6.png
    Greyscale
, 
    PNG
    media_image7.png
    83
    180
    media_image7.png
    Greyscale
and 
    PNG
    media_image8.png
    92
    170
    media_image8.png
    Greyscale
. These compounds have a methylene linker between the amide and the phenyl group, where the claimed compounds require the ester linker
    PNG
    media_image9.png
    135
    149
    media_image9.png
    Greyscale
. Furthermore, these prior art compounds are missing the -O-R1 group on the pyridine ring.
US 11,395,489 B2 teaches compounds of formula (I), 
    PNG
    media_image10.png
    163
    523
    media_image10.png
    Greyscale
, useful as pesticides and fungicides. Examples include 
    PNG
    media_image11.png
    168
    623
    media_image11.png
    Greyscale
. This compound contains a longer ester linking group between the amide and phenyl group as compared to the claimed compounds. The longer linking group has a gem-dimethyl, 
    PNG
    media_image12.png
    64
    101
    media_image12.png
    Greyscale
, linking to the phenyl ring, which is absent from the claimed compounds. See, e.g., Abstract and col. 8-10. Furthermore, this reference has a filing date that is after the effective filing date of the claims.
WO 2021/146522 A1 teaches compounds of formula (1), 
    PNG
    media_image13.png
    315
    512
    media_image13.png
    Greyscale
, and agricultural compositions thereof for use as fungicides. Examples include compound no. 3, 
    PNG
    media_image14.png
    147
    536
    media_image14.png
    Greyscale
. See, e.g., Abstract, and p. 91. This compound falls squarely within the claimed scope; however, the reference does not qualify as prior art for having a later date than the instant application.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA L AGUIRRE whose telephone number is (571)272-5592.  The examiner can normally be reached during 10 am-6 pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSEPH K McKANE can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amanda L. Aguirre/Primary Examiner
Art Unit 1626